Citation Nr: 1225678	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension to include on an aggravation basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In June 2010 correspondence, he withdrew the hearing request.

The Board notes that the Veteran previously perfected an appeal with regard to the issue of entitlement to an effective date earlier than June 26, 2006 for the grant of service connection for diabetes mellitus, type 2 and complications thereof.  However, in a February 2010 rating decision the RO granted an earlier effective of June 26, 2005 for the grant of service connection of the Veteran's diabetes mellitus, and complications thereof.  While this effective date is not the effective date that the Veteran originally asked for (the Veteran requested an effective date of August 2001 in his November 2008 notice of disagreement) the February 2010 rating decision indicated that the action of awarding an effective date of June 26, 2005 satisfied the Veteran's appeal and, as such, it was considered withdrawn.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a September 1992 rating decision.  The Veteran appealed this decision to the Board and in June 1996 the Board also denied service connection for hypertension.  The Veteran did not appeal the Board's June 1996 decision.    
   
2.  The June 1996 Board decision is the last final decisions prior to the Veteran's request to reopen his claim for hypertension in July 2006.

3.  Evidence received since the June 1996 Board decision regarding the Veteran's claim for service connection for an eye disorder is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Elevated blood pressure readings as well as a history of elevated blood pressure readings were not noted at service entrance.

5.  The evidence clearly and unmistakably shows that the Veteran's hypertension existed prior to service.

6.  The Veteran's preexisting hypertension was aggravated by service.


CONCLUSIONS OF LAW

1.  The June 1996 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for establishing service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his hypertension is related to his service with the United States Navy from January 1969 to February 1977.  Specifically, he contends that he had hypertension prior to military service and that his hypertension was aggravated during his active service.  

Factual Background

The Veteran submitted an original claim for service connection hypertension in January 1992.  In connection with the claim the RO obtained the Veteran's service treatment records.  Significantly, on enlistment report of medical history in November 1968, the Veteran marked a history of "high or low blood pressure."  The physician elaborated that the Veteran had had high blood pressure for five years.  The November 1968 enlistment examination noted blood pressure readings of 152/96 and 148/96.  In January 1969 the Veteran reported a history of high blood pressure for four years.  On examination his blood pressure was 126/82.  Subsequent blood pressure readings taken during active duty included:  128/80 (September 1969); 140/90 (March 1971); 138/100 (September 1971); 122/68 (March 1973); 144/98 (December 1974); and 1440/90 and 140/90 (March 1975).  On separation examination in January 1977, the Veteran's blood pressure was 130/88, and his heart and vascular system were within normal limits.  The Veteran's service treatment records do not show treatment for or a diagnosis of hypertension.  

The Veteran also submitted post-service private treatment records dated as early as January 1979, approximately two years after his discharge from military service.  Significantly, a January 1979 pre-placement examination record reflected a blood pressure reading of 140/100.  Notations added at the bottom of the record indicated that the Veteran's blood pressure was 156/108 at the end of the month and 158/102 in February 1979.  A February 1979 record showed that the Veteran reported a history of hypertension for ten or eleven years.  The Veteran's blood pressure was 160/95 and 145/100.  The physician diagnosed probable essential hypertension that had progressed gradually over the past ten years.  Subsequent private treatment records dated through August 1988 confirm that the Veteran sought treatment for and was diagnosed with hypertension.  

In connection with the January 1992 claim the RO obtained VA treatment records dated from January 1990 through September 1992.  A June 1990 notation indicated that the Veteran was a smoker and had a history of hypertension for ten years.  His blood pressure, which was controlled through medication at the time, was recorded as 150/104 and 140/100.  Subsequent visits revealed hypertension, with the Veteran's blood pressure alternating from high to well controlled through medication.  

By rating decision dated in September 1992 the RO denied service connection for hypertension.  Specifically, the RO noted that while there were several elevated blood pressure readings during service there was no diagnosis of hypertension during service or within one year of separation from service.  The Veteran appealed this decision to the Board and in June 1996 the Board also denied service connection for hypertension.  The Veteran did not appeal the June 1996 Board decision, thus, the Board's decision of June 1996 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1104.

The Veteran submitted a second claim for hypertension in July 2006.  In connection with this claim the Veteran submitted a post-service examination report dated in June 1977 (within one year of the Veteran's discharge from military service) showing an elevated blood pressure reading of 132/94 as well as opinions from his VA treating physicians dated in December 2006 and July 2007 which relate the Veteran's current hypertension to his military service.  

Significantly, December 2006 VA outpatient treatment notes indicate that the Veteran's hypertension existed prior to the Veteran's entry into the service.  This, according to the examiner, was compatible with the fact that the veteran did not receive pharmacotherapy for his hypertension until 1979.  The examiner noted that the Veteran may have been advised regarding lifestyle modification or other non-pharmacologic therapies, or may have been in an early stage of his primary hypertension characterized by labile blood pressure with the intermittent blood pressure elevations.  The examiner also noted that this diagnosis was compatible with the fact that a very limited number of blood pressure readings during the Veteran's military service were normal.  Significantly, the examiner noted that a June 1977 blood pressure reading of 140/90 was considered a borderline reading in 1977 but, by current standards (JNC VII May 2003, U.S. Department of Health and Human Services), was classified as Stage 1 hypertension.  The examiner indicated that over the years the Veteran's hypertension had progressed to fixed hypertension requiring pharmacotherapy.  

In a December 2006 addendum the VA examiner indicated that while there is no information regarding the Veteran's blood pressure prior to military service and no documentation of pre-existing hypertension the examiner nonetheless opined that it seemed more likely than not that the Veteran's hypertension had its beginnings during his military service.  

In the July 2007 statement the Veteran's treating physician wrote that he had reviewed the Veteran's service treatment records from the military back to 1969 which clearly show a pattern of higher than normal blood pressures.  Thus, the physician opined that it was clear that the Veteran's current hypertension was evidence while he was in the military and that the Veteran should, therefore, be service connected for hypertension.  

By rating decision dated in February 2007 the RO continued the denial of service connection for hypertension.  The Veteran submitted a Notice of Disagreement in March 2007 and thereafter timely perfected an appeal.    

Notably, the Veteran was afforded a VA hypertension examination in September 2009.  At the time of this examination the Veteran reported that he had been unemployed for over 20 years and was medically disabled and receiving Social Security disability benefits.  The examiner reviewed the Veteran's service and post-service treatment records regarding the Veteran's elevated blood pressure readings and eventual diagnosis of hypertension.  Significantly, the examiner opined that the Veteran's blood pressure readings were elevated at a Stage I hypertension level in service regardless whether he was treated or not.  Statements were made by the Veteran on his military enlistment that his blood pressures were elevated without treatment.  It was not clear as to why there were no records available for the preliminary elevated blood pressure or when they were elevated.  There was no evidence that the Veteran's military service aggravated the Veteran's pre-existing hypertension beyond the natural progression of the illness.  The etiology of the Veteran's hypertension was essential.  The Veteran was accepted into military service with a history of elevated blood pressure.  It continued to remain elevated in the military, albeit not treated, through no fault of the Veteran.  The examiner wrote that the Veteran should not be punished for failure of the medical community to actively and aggressively pursue control of his blood pressure.  

The examiner further indicated that it remained to be seen whether the Board accepted the fact that the Veteran was accepted into active service with a history of elevated blood pressure prior to service, though not documented other than the Veteran's own statement.  The examiner again wrote that the Veteran should not be penalized because of the absence of competent medical authority failing to aggressively address his Grade I hypertension while in active military service.  

New and Material Evidence Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the June 1996 Board decisions is new and material.  Specifically, the Board finds a post-service examination report dated in June 1977 (within one year of the Veteran's discharge from military service) showing an elevated blood pressure reading of 132/94 as well as opinions from his VA treating physicians dated in December 2006 and July 2007 which relate the Veteran's current hypertension to his military service are both new and material.  These report was not of record at the time of the June 1996 Board decision, relate to the unestablished fact of an elevated blood pressure readings during and within one year of the Veteran's discharge from military service necessary to substantiate the claim for service connection for this disorder, and raise a reasonable possibility of substantiating the claim on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  

The Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran had pre-existing hypertension.  While the Veteran's November 1968 enlistment examination is negative for an impression of hypertension, it does show elevated blood pressure readings of 152/96 and 148/96 as well as a history of elevated blood pressure for the past five years.  Furthermore, service and post-service treatment records, dated within one year of the Veteran's discharge from military service show elevated blood pressure readings.  Also, the September 2009 VA hypertension examiner opined that the Veteran "clearly" entered the military with hypertension.  

Turning to the remaining question of whether the evidence clearly and unmistakably shows that the preexisting hypertension was not aggravated by service (the burden being on VA), the evidence includes service and post-service treatment records that show that the Veteran continued to have elevated blood pressure readings until he was officially diagnosed with hypertension in 1979.  While the September 2009 VA examiner opined that the Veteran's hypertension was not aggravated by military service, the December 2006 VA physician indicated that over the years the Veteran's hypertension had progressed to fixed hypertension requiring pharmacotherapy.  This along with the official diagnosis of hypertension in 1979, just two years after the Veteran's separation from military service, support the Veteran's aggravation theory.  

Because the evidence is not clear and unmistakable to establish that the Veteran's pre-existing hypertension was not aggravated during service, the presumption of sound condition upon entry into service is not rebutted, and the Veteran is presumed to have been in sound condition upon entry into service.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for service connection.  Wagner, 370 F.3d at 1089.

The record includes evidence of elevated blood pressure readings upon enlistment examination as well as a history of elevated blood pressure for the past five years, continued elevated blood pressure readings during military service and shortly after service, and an official diagnosis of hypertension in 1979, just two years after the Veteran's separation from military service.  The record shows the disorder clearly and unmistakably preexisted service, but does not clearly and unmistakably indicate the hypertension was not aggravated beyond its normal progression during active service.  Accordingly, the Board finds that the evidence supports service connection for hypertension.    

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for hypertension the claim is reopened.  To this extent, the appeal is granted.

Service connection for hypertension is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


